Field, C. J. delivered the opinion of the Court—Cope, J. and Norton, J. concurring.
This is an action to recover two hundred dollars for professional services; and judgment was recovered for the amount claimed, besides costs and ten dollars percentage. The respondent moves for a dismissal of the appeal on the ground that this Court has no jurisdiction of the case. The motion must be granted. The appellate jurisdiction of this Court in civil actions, upon demands for money, only extends to cases where “ the matter in dispute exceeds two hundred dollars,” unless the legality of a tax, toll, impost or municipal fine is drawn in question. The costs and percentage are only incidental to the action; they do not constitute any part of the matter in dispute. (Dumphy v. Guindon, 13 Cal. 28.)
Appeal dismissed.